ORDER
Per curiam:
This appeal arises from the denial of a motion for post conviction relief. Jeffrey Sterling was convicted by a Jackson County jury of one count of murder in the *395second degree, a class A felony, and one count of armed criminal action. The trial court sentenced Sterling to twenty years on the murder count and five years on the armed criminal action count, to run consecutively. Sterling voluntarily dismissed his direct appeal. Sterling then filed a post-conviction relief motion alleging ineffective assistance of counsel, which was denied after an evidentiary hearing. For reasons explained more fully in a memorandum provided to the parties, we affirm. Rule 84.16(b).